Citation Nr: 0946230	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-24 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service connected residuals of a left thigh injury involving 
muscle group XIV.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1959 to June 
1962.

The issues on appeal initially arose from an October 2005 
rating decision by the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In a June 2009 Order, the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") granted the 
parties' Joint Motion for Remand of the Board's June 2008 
decision.  Pursuant to the actions requested in the April 
2009 Joint Motion, the Court vacated the Board's decision and 
remanded the issues of entitlement to a rating in excess of 
30 percent for residuals of a left thigh injury involving 
muscle group XIV and entitlement to TDIU to the Board for 
readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court is applicable to 
this appeal.

In the April 2009 Joint Motion for Remand, the parties agreed 
that the Board did not provide an adequate statement of 
reasons or bases for its determination as to whether the 
Veteran was entitled to an increased rating for his left 
thigh injury involving muscle group XIV and that the Board 
erred when it failed to discuss or assess the separate 
effects of the Veteran's service-connected and non-service-
connected disabilities when it denied the Veteran's TDIU 
claim.  

It was further noted in the Joint Motion that the October 
2005 VA examination appeared unclear and contradictory.  The 
examiner stated both that the Veteran's left thigh disability 
had "no effect specifically on his activities of daily 
living" and that the Veteran's activities of daily living 
were "affected most in terms of getting through the house... 
[The Veteran] does have a great deal of difficulty doing 
anything around the house due to multiple and progressive 
issues in this health."  Additionally, the VA examination 
was conducted without review of the Veteran's claims file, 
though a VA examination must take into account the records of 
prior treatment.  Green v. Derwinski, 1 Vet. App. 121, 123 
(1991).  In regards to the TDIU claim, the October 2005 VA 
examiner did not provide an opinion regarding whether the 
Veteran's level of employment impairment was due solely to 
his service-connected left thigh disability as required by 
Howell v. Nicholson, 19 Vet. App. 535 (2006) and Mettleider 
v. West, 11 Vet. App. 181 (1998).  Hence, it is the 
determination of the Board that the Veteran should once again 
be examined and another, more complete, opinion be obtained.

The record reflects that the Veteran's last VA examination to 
assess the nature and extent of his left thigh disability, MG 
XIV, was in October 2005, and was performed by a certified 
physical assistant.  The Veteran reported he had severe pain 
in his left thigh most of the time, and that he occasionally 
fell due to generalized global weakness and lower extremity 
weakness in particular.  As noted above, the examiner noted 
that the Veteran had a great deal of difficulty doing 
anything around the house due to multiple health problems, 
but did not give a definitive statement regarding how the 
Veteran's left thigh disability affected his activities of 
daily living.  The size of the scar on the Veteran's thigh 
was noted and spasms of the quadriceps was noted; however, 
the exact muscles injured were not listed, there was no 
neurological assessment, and the activity limited by fatigue 
or inability to move the knee through a portion of its range 
were not addressed.  The Veteran's scar was not fully 
evaluated.  

The examiner also noted that the Veteran was not working due 
to multiple medical problems.  This is insufficient 
information for the Board to address a claim for TDIU.  A 
review of the record reveals that the Veteran is presently 
service-connected for his residuals of a left thigh injury 
only, and is currently in receipt of a 30 percent disability 
rating it.  In this case, the Board finds the claim for a 
TDIU is inextricably intertwined with the claim for an 
increased rating that is currently on appeal; therefore, it 
must be remanded with the increased rating claim discussed 
above for additional development.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority as it pertains to all of the 
issues now on appeal.  

2.  The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for his left thigh 
since 2005.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review. 

3.  The veteran should be afforded a VA 
muscle examination to determine the 
severity of the left thigh injury.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, 
and occupational history are to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.   The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for VA Muscle 
Examination.  

Lastly, in regards to the claim for TDIU, 
the examiner(s) should indicate whether 
it is as least as likely as not (50 
percent probability or greater) that the 
Veteran's service- connected disability 
alone would preclude his obtaining and 
retaining substantially gainful 
employment.

The examiner(s) must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the Veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


